11. Discrimination against young women and girls in the field of education (vote)
- Before the vote on recital G:
(DE) Mr President, I have just a brief statement to make on the amendment.
(PL) The report refers to many negative aspects of so-called feminism and segregation, and I therefore consider it is worth highlighting a positive example. Marie Skłodowska-Curie could serve as an inspiring example of a woman, mother, wife, scientist, Nobel prize-winner and exemplary European. That is why I am surprised that Mrs Flasarová, the rapporteur, is opposed to Marie Skłodowska-Curie and I cannot understand why. Is it a case of woman against woman? Is it politically and psychologically correct?
- Before the vote on the amended motion for a resolution:
rapporteur. - (CS) Thank you for giving me the floor, Mr President. I feel that in terms of women who have made a significant contribution to our European Union and to Europe, there are too many to name. I therefore feel that it is not only Marie Curie-Skłodowska, a woman for whom I have great admiration, who should be on the list. This report, in my view, deals with the issues that have been mentioned here. Thank you.